DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 26 & 33 are objected to because of the following informalities:  
Claim 26, line 1: “lubricous” should read --lubricious--,
Claim 33, line 1: “lubricous” should read --lubricious--,
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 & 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonn et al. (U.S. Pub. No. 20090222002, cited in IDS), herein referred to as “Bonn”, in view of Lehmann et al. (U.S. Pat. No. 6235019), herein referred to as “Lehmann”. 
Regarding claim 21, Bonn discloses a treatment device (microwave treatment system 10, Figs. 1, 3 & 6) comprising: 
a housing (connecting hub 160); 
a tubular sleeve member extending from the housing (elongate member 62; see Fig. 1 where elongate member 62 extends from housing 160); and 
a shaft slidingly coupled to the tubular sleeve member (sheath 124; [0050]: sheath 124 may be fixedly, releasably, and/or slidably connected to sealing barrier 140; [0045]: Sealing barrier 140 has proximal and distal ends 142, 144 (FIG. 6), respectively, and may be connected to proximal portion 110 of antenna assembly 100 in any suitable manner including, but not limited to, a snap-fit arrangement, adhesives, or a screw-type fit; where proximal portion 110 comprises elongate member 62; sheath 124 is slidingly coupled to the tubular sleeve member/elongate member 62 via sealing barrier 140), the shaft including: 
an inner tubular member (channel 72c) defining a fluid conduit (inflow conduit 182; see Fig. 6 where 182 is within 72c) in fluid communication with the housing (see Fig. 1 where inflow conduit 182 goes through the housing 160); 
but fails to disclose an inlet sleeve slidingly coupled to the inner tubular member.
However, Lehmann discloses a treatment device (Abstract: cryogenic catheter, Figs. 27-28) with an inlet sleeve (overtube 240) slidingly coupled to the inner tubular member (injection tube 230; Col. 10, lines 64-66: a fixed injection tube 230 disposed within a slidable sheath or overtube 240 therein). Therefore, it would have been obvious to one of ordinary skill before the date the invention was made to modify the inner tubular member of Bonn to include the sliding inlet sleeve of Lehmann for the purpose of enabling slidable movement between the inner members such that the overtube/inlet sleeve is positionable in any number of positions relative to the fixed injection/inner tube (Lehmann: Col. 2, lines 5-9, Col. 11, lines 22-23).
Regarding claim 27, Bonn discloses an outer tubular member (channel 72a) coupled to the housing (see Fig. 4A where channel 72a passes through housing 160) and disposed within the tubular sleeve member (see Fig. 4A where channel 72a is within 62b, which is part of 62), the outer tubular member defining a fluid conduit (outflow conduit 184) in fluid communication with the housing (see Fig. 1 where outflow conduit 184 goes through the housing 160).

Claims 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonn in view of Lehmann as applied to claim 21 above, and further in view of Vitullo et al. (U.S. Pub. No. 2005/0245920, cited in IDS), herein referred to as “Vitullo”.
Regarding claim 22, Bonn discloses a cable assembly (feedline 60), but Bonn in view of Lehmann fail to disclose that the cable assembly is disposed within the fluid conduit defined by the inner tubular member. 
However, Vitullo discloses a treatment device (Abstract: cell necrosis apparatus including a coolant delivery system) with a cable assembly (transmission line 18) disposed within the fluid conduit defined by the inner tubular member (inner lumen tube 16; see Fig. 3A where the transmission line is within the lumen (conduit) of inner lumen tube 16). Therefore, it would have been obvious to one of ordinary skill before the invention was made to modify the cable assembly placement of Bonn in view of Lehmann to the cable assembly extending through the inner tubular member of Vitullo for the purpose of establishing a symmetrical structure and symmetrical radiation pattern emanating from the antenna, and removing the need for temperature and pressure sensors in the probe (Vitullo: [0007]).
Regarding claim 23, Bonn discloses wherein the cable assembly (feedline 60) includes an inner conductor (inner conductor 64), an outer conductor (outer conductor 66), and a dielectric material (dielectric 68) disposed between the inner conductor and the outer conductor ([0038]: dielectric 68 electrically separates and/or isolates the inner conductor 64 from the outer conductor 66).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonn in view of Lehmann and Vitullo as applied to claim 22 above, and further in view of Mody (U.S. Pub. No. 2007/0203480), herein referred to as “Mody”.
Regarding claim 24, Bonn implies wherein distal movement of the cable assembly (feedline 60) relative to the housing (connecting hub 160) causes distal movement of the shaft (sheath 124) relative to the housing ([0055]: sheath 124 may be formed, in whole or in part, of a substantially rigid or a substantially non-rigid material; since the shaft/sheath 124 could be flexible and is slidingly coupled to the tubular sleeve/elongate member 62, any movement of the cable assembly/feedline 60 (or other internal features) would cause movement of the shaft relative to the housing) but does not explicitly disclose wherein distal movement of the cable assembly relative to the housing causes distal movement of the shaft relative to the housing.
However, Mody discloses a treatment device (Abstract: ablation assembly, Figs. 3A-B) wherein distal movement of the cable assembly (antenna device 30) relative to the housing (probe 12) causes distal movement of the shaft (distal portion 39) relative to the housing ([0070]: Accordingly, when the antenna device 30 is positioned within the cavity of an organ, the antenna wire 36 enables the antenna device 30 to conform to the inner wall of the organ; see Figs. 3A-B where antenna 30 is slidable relative to the housing/probe 12 and causes distal movement of the shaft/distal portion 39 relative to the housing/probe 12). Therefore, it would have been obvious to one of ordinary skill before the invention was made to modify the movement of the cable of Bonn in view of Lehmann and Vitullo to the distal movement of Mody for the purpose of enabling the antenna to conform of the inner wall of the organ and for straightening the antenna to allow for the assembly to be removed (Mody: [0070]). 

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonn in view of Lehmann and Vitullo as applied to claim 22 above, and further in view of Brannan (U.S. Pub. No. 2009/0187180, cited in IDS), herein referred to as “Brannan”.
Regarding claim 25, Bonn in view of Lehmann and Vitullo fail to disclose a balun structure disposed on the cable assembly, the balun structure including a balun insulator and a conductive balun sleeve.
However, Brannan discloses a treatment device (Abstract: microwave antenna assembly), with a balun structure (choke 60) disposed on the cable assembly (feedline 20, see Fig. 3), the balun structure including a balun insulator (inner dielectric later 62) and a conductive balun sleeve (outer conductive layer 64). Therefore, it would have been obvious to one of ordinary skill before the invention was made to include the choke/balun structure of Brannan for the purpose of the choke/balun confining the microwave energy to the radiating portion of the assembly and confining current to the radiating section and therefore reducing the length and maximizing the cross sectional diameter of ablations due to nearly spherical power dissipation zones (Brannan: [0042], [0043]). 

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonn in view of Lehmann as applied to claim 21 above, and further in view of Flores (U.S. Pub. No. 2002/0165533), herein referred to as “Flores”.
A “lubricious sleeve” is defined as “any suitable non-conductive insulator, e.g., Teflon” in paragraph [0082] of the Specification, so anything non-conductive that facilitates low-friction movement will be considered.
 Regarding claim 26, Bonn in view of Lehmann disclose space disposed between the inner tubular member and the inlet sleeve (Lehmann: Col. 10, lines 66-67 & Col. 11, lines 1-4: The injection tube and overtube are shown spaced apart for illustrative purposes only. Preferably, the injection tube is sized so that an outer surface of the injection tube engages an inner surface of the overtube while still allowing one member to slide or rotate relative to the other; where in this design, a lubricious sleeve is not needed as the tubes can slide without a sleeve/coating) but Bonn in view of Lehmann fail to disclose a lubricious sleeve.
However, Flores discloses a treatment device (Abstract: catheter) with a lubricious sleeve ([0038]: The sheaths comprise a tubular, polymeric material and are either coated or are formed of a low friction material, such as polytetrafluoroethylene (PTFE), known commercially as Teflon; where a coating is the same/performs the same as a sleeve). Therefore, it would have been obvious to one of ordinary skill before the invention was made to modify the spacing of Bonn in view of Lehmann to include the lubricous sleeve/coating of Flores for the purpose of reducing friction and therefore minimizing the force required to move two components as well as allowing for a relatively small clearance to permit sliding (Flores: [0038]).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonn in view of Lehmann as applied to claim 27 above, and further in view of Higgins et al. (U.S. Pat. No. 5275597, cited in IDS), herein referred to as “Higgins”.
Regarding claim 28, Bonn in view of Lehmann fail to disclose a shape-retention element disposed around at least a portion of the outer tubular member.
However, Higgins discloses a treatment device (Abstract: catheter with a transmitter) with a shape-retention element (strain relief 30) disposed around at least a portion of the outer tubular member (proximal end of the catheter tube 22). Therefore, it would have been obvious to one of ordinary skill before the invention was made to modify the invention of Bonn in view of Lehmann to include a shape-retention element for the purpose of protecting an end at a juncture position of the outer tubular member (Higgins: Col. 5, lines 11-23).

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonn in view of Lehmann as applied to claim 27 above, and further in view of Feinberg et al. (U.S. Pub. No. 2008/0097391), herein referred to as “Feinberg”.
Regarding claim 29, Bonn in view of Lehmann fail to disclose an outlet sleeve slidingly coupled to the outer tubular member and configured to selectively adjust a length of the shaft.
However, Feinberg discloses a treatment device (Abstract: laparoscopic medical fluid delivery device) with an outlet sleeve (inner tubular member 4) slidingly coupled (see Figs. 14-15) to the outer tubular member (catheter 6) and configured to selectively adjust a length of the shaft ([0095]: When the inner tubular member 4 is moved axially, it covers and uncovers the tip portion 8 of the flexible catheter 6; where the exposed portion is an adjusted length). Therefore, it would have been obvious to one of ordinary skill before the invention was made to modify the outlet sleeve and outer tubular member of Bonn in view of Lehmann to the outlet sleeve and outer tubular member of Feinberg for the purpose of allowing selectable lengths of the tip portion of the catheter to be exposed (Feinberg: [0095]). 

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonn in view of Lehmann and Feinberg as applied to claim 29 above, and further in view of Flores. 
Regarding claim 30, Bonn in view of Lehmann and Feinberg disclose a tolerance/spacing disposed between the outer tubular member (Feinberg: catheter 6) and the outlet sleeve (inner tubular member 4) (Feinberg: Abstract: a tubular member is reciprocatingly slidable axially on the catheter; [0102]: overcome any resistance in moving the inner tubular member 4 on the catheter 6), but Bonn in view of Lehmann and Feinberg fail to disclose a lubricious sleeve. 
However, Flores discloses a treatment device (Abstract: catheter) with a lubricious sleeve ([0038]: The sheaths comprise a tubular, polymeric material and are either coated or are formed of a low friction material, such as polytetrafluoroethylene (PTFE), known commercially as Teflon; where a coating is the same/performs the same as a sleeve). Therefore, it would have been obvious to one of ordinary skill before the invention was made to modify the spacing of Bonn in view of Lehmann and Feinberg to include the lubricous sleeve/coating of Flores for the purpose of reducing friction and therefore minimizing the force required to move two components as well as allowing for a relatively small clearance to permit sliding (Flores: [0038]).

Claims 31-32 & 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonn in view of Feinberg.
Regarding claim 31, Bonn discloses a treatment device (microwave treatment system 10, Figs. 1, 3 & 6) comprising: 
a housing (connecting hub 160); 
a tubular sleeve member extending from the housing (elongate member 62; see Fig. 1 where elongate member 62 extends from housing 160); and 
a shaft slidingly coupled to the tubular sleeve member (sheath 124; [0050]: sheath 124 may be fixedly, releasably, and/or slidably connected to sealing barrier 140; [0045]: Sealing barrier 140 has proximal and distal ends 142, 144 (FIG. 6), respectively, and may be connected to proximal portion 110 of antenna assembly 100 in any suitable manner including, but not limited to, a snap-fit arrangement, adhesives, or a screw-type fit; where proximal portion 110 comprises elongate member 62; sheath 124 is slidingly coupled to the tubular sleeve member/elongate member 62 via sealing barrier 140), the shaft including:
an outer tubular member (channel 72a) defining a fluid conduit (outflow conduit 184) in fluid communication with the housing (see Fig. 1 where outflow conduit 184 goes through the housing 160);  
but Bonn fails to disclose an outlet sleeve slidingly coupled to the outer tubular member.
However, Feinberg discloses a treatment device (Abstract: laparoscopic medical fluid delivery device) with an outlet sleeve (inner tubular member 4) slidingly coupled (see Figs. 14-15) to the outer tubular member (catheter 6). Therefore, it would have been obvious to one of ordinary skill before the invention was made to modify the outlet sleeve and outer tubular member of Bonn to the outlet sleeve and outer tubular member of Feinberg for the purpose of allowing selectable lengths of the tip portion of the catheter to be exposed (Feinberg: [0095]). 
Regarding claim 32, Bonn discloses a cable assembly (feedline 60) disposed within the shaft (see Fig. 7A where inner conductor 64 of feedline 60 becomes radiating portion 122 and is within sheath 124; [0047]: radiating section 122 of inner conductor 64).
Regarding claim 34, Bonn in view of Feinberg disclose an inner tubular member (Bonn: channel 72c) coupled to the housing (see Fig. 1 where inflow conduit 182 goes through the housing 160) and disposed within the outer tubular member (within elongate member 62/sheath 124 in Bonn but modified to Feinberg’s catheter 6 in claim 31), the inner tubular member defining a fluid conduit (inflow conduit 182; see Fig. 6 where 182 is within 72c) in fluid communication with the housing (see Fig. 4A where the channel/conduit extends through housing 160).
Regarding claim 35, Bonn in view of Feinberg disclose an outlet sleeve (Feinberg: inner tubular member 4) slidingly coupled (see Figs. 14-15) to the outer tubular member (catheter 6) and configured to selectively adjust a length of the shaft ([0095]: When the inner tubular member 4 is moved axially, it covers and uncovers the tip portion 8 of the flexible catheter 6; wherein the change in length of the exposed portion is an adjusted length).

Claims 33 & 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonn in view of Feinberg as applied to claim 31 above, and further in view of Flores. 
Regarding claim 33, Bonn in view of Feinberg disclose a tolerance/spacing disposed between the outer tubular member (Feinberg: catheter 6) and the outlet sleeve (inner tubular member 4) (Feinberg: Abstract: a tubular member is reciprocatingly slidable axially on the catheter; [0102]: overcome any resistance in moving the inner tubular member 4 on the catheter 6), but Bonn in view of Feinberg fail to disclose a lubricious sleeve. 
However, Flores discloses a treatment device (Abstract: catheter) with a lubricious sleeve ([0038]: The sheaths comprise a tubular, polymeric material and are either coated or are formed of a low friction material, such as polytetrafluoroethylene (PTFE), known commercially as Teflon; where a coating is the same/performs the same as a sleeve). Therefore, it would have been obvious to one of ordinary skill before the invention was made to modify the spacing of Bonn in view of Feinberg to include the lubricous sleeve/coating of Flores for the purpose of reducing friction and therefore minimizing the force required to move two components as well as allowing for a relatively small clearance to permit sliding (Flores: [0038]).
Regarding claim 36, Bonn in view of Feinberg disclose a tolerance/spacing disposed between the outer tubular member (Feinberg: catheter 6) and the outlet sleeve (inner tubular member 4) (Feinberg: Abstract: a tubular member is reciprocatingly slidable axially on the catheter; [0102]: overcome any resistance in moving the inner tubular member 4 on the catheter 6), but Bonn in view of Feinberg fail to disclose a lubricious sleeve. 
However, Flores discloses a treatment device (Abstract: catheter) with a lubricious sleeve ([0038]: The sheaths comprise a tubular, polymeric material and are either coated or are formed of a low friction material, such as polytetrafluoroethylene (PTFE), known commercially as Teflon; where a coating is the same/performs the same as a sleeve). Therefore, it would have been obvious to one of ordinary skill before the invention was made to modify the spacing of Bonn in view of Feinberg to include the lubricous sleeve/coating of Flores for the purpose of reducing friction and therefore minimizing the force required to move two components as well as allowing for a relatively small clearance to permit sliding (Flores: [0038]).

Claim 37 & 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vitullo in view of Feinberg and Lehmann.
Regarding claim 37, Vitullo discloses a treatment device (Abstract: cell necrosis apparatus including a coolant delivery system; probe 5, Fig. 1) comprising: 
a housing (handle 6); 
a shaft (probe body 8) disposed in fluid communication with the housing (see Fig. 1; [0061]: the probe 5 comprises the handle 6 (shown in part in FIG. 3) with hub 6A at its distal end, probe body 8), the shaft including: 
an outer tubular member (outer lumen 17) defining a first fluid conduit (flow passageway 24) in fluid communication with the housing; 
an inner tubular member (inner lumen 16) disposed within the outer tubular member (see Fig. 3A) and defining a second fluid conduit (flow passageway 22) in fluid communication with the housing; and  
a cable assembly ([0058]: flexible transmission cable 4 including transmission line 18) disposed within the shaft (see Fig. 3A) and including an inner conductor, an outer conductor, and a dielectric material disposed between the inner conductor and the outer conductor ([0068]: cables 4 are provided by Micro-coax of Limerick, Pa. and are also available by various other cable manufacturers; the inner/outer conductors & dielectric are not explicitly described but coaxial cables & the possible cables listed in [0068] all list cables with inner/outer conductors separated by a dielectric).
Vitullo discloses an outlet sleeve (lumen 20) coupled to the outer tubular member (outer lumen 17), but fails to disclose that the outlet sleeve is slidingly coupled to the outer tubular member. 
However, Feinberg discloses a treatment device (Abstract: laparoscopic medical fluid delivery device) with an outlet sleeve (inner tubular member 4) slidingly coupled (see Figs. 14-15) to the outer tubular member (catheter 6). Therefore, it would have been obvious to one of ordinary skill before the invention was made to modify the outlet sleeve and outer tubular member of Vitullo to the outlet sleeve and outer tubular member of Feinberg for the purpose of allowing selectable lengths of the tip portion of the catheter to be exposed (Feinberg: [0095]). 
Vitullo fails to disclose an inlet sleeve slidingly coupled to the inner tubular member. 
However, Lehmann discloses a treatment device (Abstract: cryogenic catheter, Figs. 27-28) with an inlet sleeve (overtube 240) slidingly coupled to the inner tubular member (injection tube 230; Col. 10, lines 64-66: a fixed injection tube 230 disposed within a slidable sheath or overtube 240 therein). Therefore, it would have been obvious to one of ordinary skill before the date the invention was made to modify the inner tubular member of Vitullo to include the sliding inlet sleeve of Lehmann for the purpose of enabling slidable movement between the inner members such that the overtube/inlet sleeve is positionable in any number of positions relative to the fixed injection/inner tube (Lehmann: Col. 2, lines 5-9, Col. 11, lines 22-23).
Regarding claim 40, Vitullo discloses a tubular sleeve member (hub 6A) extending from the housing (handle 6), the shaft (probe body 8) disposed within the tubular sleeve member (see Fig. 1; [0061]: the probe 5 comprises the handle 6 (shown in part in FIG. 3) with hub 6A at its distal end, probe body 8).

Claims 38 & 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonn in view of Feinberg and Lehmann as applied to claim 37 above, and further in view of Flores. 
Regarding claim 38, Vitullo in view of Lehmann disclose space disposed between the inner tubular member and the inlet sleeve (Lehmann: Col. 10, lines 66-67 & Col. 11, lines 1-4: The injection tube and overtube are shown spaced apart for illustrative purposes only. Preferably, the injection tube is sized so that an outer surface of the injection tube engages an inner surface of the overtube while still allowing one member to slide or rotate relative to the other; where in this design, a lubricious sleeve is not needed as the tubes can slide without a sleeve/coating) but Vitullo in view of Lehmann fail to disclose a lubricious sleeve.
However, Flores discloses a treatment device (Abstract: catheter) with a lubricious sleeve ([0038]: The sheaths comprise a tubular, polymeric material and are either coated or are formed of a low friction material, such as polytetrafluoroethylene (PTFE), known commercially as Teflon; where a coating is the same/performs the same as a sleeve). Therefore, it would have been obvious to one of ordinary skill before the invention was made to modify the spacing of Vitullo in view of Lehmann to include the lubricous sleeve/coating of Flores for the purpose of reducing friction and therefore minimizing the force required to move two components as well as allowing for a relatively small clearance to permit sliding (Flores: [0038]).
Regarding claim 39, Vitullo in view of Feinberg disclose a tolerance/spacing disposed between the outer tubular member (Feinberg: catheter 6) and the outlet sleeve (inner tubular member 4) (Feinberg: Abstract: a tubular member is reciprocatingly slidable axially on the catheter; [0102]: overcome any resistance in moving the inner tubular member 4 on the catheter 6), but Vitullo in view of Feinberg fails to disclose a lubricious sleeve. 
However, Flores discloses a treatment device (Abstract: catheter) with a lubricious sleeve ([0038]: The sheaths comprise a tubular, polymeric material and are either coated or are formed of a low friction material, such as polytetrafluoroethylene (PTFE), known commercially as Teflon; where a coating is the same/performs the same as a sleeve). Therefore, it would have been obvious to one of ordinary skill before the invention was made to modify the spacing of Vitullo in view of Feinberg to include the lubricous sleeve/coating of Flores for the purpose of reducing friction and therefore minimizing the force required to move two components as well as allowing for a relatively small clearance to permit sliding (Flores: [0038]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 10-11, 13, 15-18 of U.S. Patent No. 10123837. Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite a housing, a tubular sleeve member, a shaft slidingly coupled to the tubular sleeve member, an outer tubular member, an outer tubular conduit, an outlet sleeve slidingly coupled to the outer tubular member, an inner tubular member, an inner tubular conduit, an inlet sleeve slidingly coupled to the inner tubular member, a cable assembly disposed within the shaft (the cable assembly comprising inner/outer conductors with a dielectric between), lubricious sleeves between the inner/outer tubular members and inlet/outlet sleeves, respectively, a shape retention element, and a balun structure within the shaft. 
Claims 21-23, 25-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 9, 11, 13-15 & 17 of U.S. Patent No. 9937003. Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite a housing, a tubular sleeve member, a shaft, an outer tubular member, an outer tubular conduit, an outlet sleeve slidingly coupled to the outer tubular member, an inner tubular member, an inner tubular conduit, an inlet sleeve slidingly coupled to the inner tubular member, a cable assembly disposed within the shaft (the cable assembly comprising inner/outer conductors with a dielectric between), lubricious sleeves between the inner/outer tubular members and inlet/outlet sleeves, respectively, a shape retention element, and a balun structure within the shaft. 
Claims 21-23, 25-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 & 19-34 of copending Application No. 15/978511. Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite a housing, a tubular sleeve member, a shaft, an outer tubular member, an outer tubular conduit, an outlet sleeve slidingly coupled to the outer tubular member, an inner tubular member, an inner tubular conduit, an inlet sleeve slidingly coupled to the inner tubular member, a cable assembly disposed within the shaft (the cable assembly comprising inner/outer conductors with a dielectric between), lubricious sleeves between the inner/outer tubular members and inlet/outlet sleeves, respectively, a shape retention element, and a balun structure within the shaft.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794